DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previously set forth double patenting rejections have been considered but are currently moot as both applications have been amended.  Please see below for further discussion. 
Applicant’s arguments concerning the previously set forth drawing objections are found persuasive in view of the amendments to the specification.  Accordingly, the previously set forth drawing objections have been withdrawn.  Please see below for new drawing objections introduced through the amendment.   
Applicant’s arguments concerning the previously set forth claim objections are found persuasive in view of the amendment.  Accordingly, the previously set forth claim objections have been withdrawn. 
Applicant’s arguments concerning the previously set forth rejections under 35 U.S.C. 112 are found persuasive in view of the amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections of amended claims 1 and 14 have been fully considered but they are not persuasive.  Applicant argues that Jonsson et al. fails to teach the added limitation of claims 1 and 14 “wherein the lubricant inlet port is in communication with a bearing cavity of the compressor, wherein a lubricant outlet port of the bearing cavity is connected at a component of the HVACR system having a lower pressure than the pressure at the lubricant inlet port, and the lower pressure is lower than a suction pressure of the compressor”.  Examiner respectfully disagrees.  The lubricant inlet port being in communication with the bearing cavity is set forth in paragraph [0055] and a lubricant outlet port of the bearing cavity having a lower pressure than the pressure at the lubricant inlet port, and the lower pressure is lower than a suction pressure of the compressor is set forth in paragraph [0049].  See modified grounds of rejection, necessitated by Amendment, below.   
Applicant’s arguments with respect to the prior art rejections of claim(s) 9 have been considered but are moot.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  
Applicant’s arguments concerning the remaining claims are addressed through the remarks above and the new/modified grounds of rejection, necessitated by Amendment, below. 

Double Patenting
Applicant is cautioned that 16/427827 discloses similar subject matter to the instant Application.  It currently appears that the two applications have been amended such that the previous double patenting amendments are obviated.  Applicant should use caution when amending each application and/or consider timely filing a terminal disclaimer if needed.    

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both “outlet port” and “discharge port”.  Examiner notes that further amendment to the specification may address this issue.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the limitation “wherein the lubricant inlet port is in communication with a bearing cavity of the compressor”, while claims 6 and 7 recite “wherein the trapped volume pocket of the compressor is a compression chamber of the compressor” and “wherein the compressor is a screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor”, respectively.  Applicant’s disclosure does not appear to support the simultaneous location of the lubricant inlet port at the trapped volume pocket of the compression mechanism and the bearing cavity (see for example paragraphs [0021]; [0054]; [0057]-[0059]).  
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 has been amended to recite the limitation “wherein the lubricant inlet port is further in communication with a bearing cavity of the compressor”, while claim 9, upon which claim 13 depends has been amended to recite “the lubricant inlet port being in direct fluid communication with a trapped volume pocket of the compression mechanism of the compressor such that as a volume of the trapped volume pocket expands [….]”.  Applicant’s disclosure does not appear to support the simultaneous location of the lubricant inlet port at the trapped volume pocket of the compression mechanism and the bearing cavity (see for example paragraphs [0021]; [0054]; [0057]-[0059]).  
Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 has been amended to recite the limitation “wherein the lubricant inlet port is in communication with a bearing cavity of the compressor”, while claims 17 and 18 recite “wherein the trapped volume pocket of the compressor is a compression chamber of the compressor” and “wherein the compressor is a screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor”, respectively.  Applicant’s disclosure does not appear to support the simultaneous location of the lubricant inlet port at the trapped volume pocket of the compression mechanism and the bearing cavity (see for example paragraphs [0021]; [0054]; [0057]-[0059]).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. (US 2018/0073785: cited by Applicant).
Regarding claim 1, Jonsson et al. shows a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least vapor compression system #20), comprising: 
a compressor including a lubricant inlet port (see at least compressor #22 having lubricant inlet port #246), a condenser (see at least condenser #58), and an evaporator (see at least evaporator #88) fluidly connected to form a refrigerant circuit (see at least vapor compression system #20 illustrating fluid connection between compressor #22, condenser #58, and evaporator #88); 
and a lubricant return line that is connected at an outlet end to the compressor and connected at an inlet end to the evaporator (see at least line #242 fluidly connecting the liquid level in evaporator #88 (shown in the figures as #224 right hand side and discussed as port #244 in paragraph [0055]) to the lubricant inlet #246 of the compressor; see also paragraph [0055]), wherein a pressure difference between the compressor and the evaporator induces a fluid flow of lubricant from the evaporator to the compressor (see at least paragraph [0055]), a pressure at the lubricant inlet port being relatively lower than a pressure in the evaporator (see at least paragraph [0055]),
wherein the lubricant inlet port is in communication with a bearing cavity of the compressor (see at least paragraph [0055]), wherein a lubricant outlet port of the bearing cavity is connected at a component of the HVACR system having a lower pressure than the pressure at the lubricant inlet port (see at least paragraph [0049]: port #142); and the lower pressure is lower than a suction pressure of the compressor (see at least paragraph [0049]: “This port 142 is at essentially the lowest pressure condition in the system and thus provides the maximum suction for drawing refrigerant through the bearings.”).
Regarding claim 2, Jonsson et al. further shows wherein the lubricant return line is fluidly connected to the lubricant inlet port, the lubricant inlet port being disposed between a suction inlet and a discharge outlet of the compressor (see at least line #242 fluidly connected to lubricant inlet port #246 downstream of the guide vanes #44 of suction inlet #40 and upstream of discharge port #42).
Regarding claim 3, Jonsson et al. further shows wherein the lubricant inlet port is disposed relatively nearer to the suction inlet of the compressor than to the discharge outlet (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42).
Regarding claim 4, Jonsson et al. further shows wherein the lubricant line is fluidly connected to the lubricant inlet port, wherein the lubricant inlet port is formed in a portion of a housing of the compressor (see at least lubricant line #242 connected to lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]).
Regarding claim 5, Jonsson et al. further shows wherein the lubricant inlet port is disposed at a location in fluid communication with a trapped volume pocket of the compressor (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]).  
Regarding claim 6, Jonsson et al. further shows wherein the trapped volume pocket is a compression chamber of the compressor (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process (thus the trapped volume pocket is part of a compression chamber of the compressor); see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]).  

Claim(s) 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. (US 2018/0073785: cited by Applicant).
Regarding claim 14, Jonsson et al. shows a lubricant management method for a compressor in a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least Abstract; vapor compression system #20; compressor #22), comprising: 
forming a lubricant inlet port in a location of a compressor of the HVACR system, the location being disposed between a suction inlet and a discharge outlet of the compressor (see compressor #22; at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40 and upstream of the discharge outlet #42);
fluidly connecting the lubricant inlet port and a liquid level in an evaporator in the HVACR system by connecting an outlet end of a lubricant return line to the compressor and connecting an inlet end of the lubricant return line to the evaporator (see at least line #242 fluidly connecting the liquid level in evaporator #88 (shown in the figures as #224 right hand side and discussed as port #244 in paragraph [0055]) to the lubricant inlet #246 of the compressor; see also paragraph [0055]),
wherein a pressure at the lubricant inlet port is relatively lower than a pressure in the evaporator such that a pressure difference between the compressor and the evaporator induces a fluid flow of lubricant from the evaporator to the compressor (see at least paragraph [0055]),
and wherein the lubricant inlet port is in communication with a bearing cavity of the compressor (see at least paragraph [0055]), wherein a lubricant outlet port of the bearing cavity is connected at a component of the HVACR system having a lower pressure than the pressure at the lubricant inlet port (see at least paragraph [0049]: port #142); and the lower pressure is lower than a suction pressure of the compressor (see at least paragraph [0049]: “This port 142 is at essentially the lowest pressure condition in the system and thus provides the maximum suction for drawing refrigerant through the bearings.”).
Regarding claim 16, Jonsson et al. further shows wherein the lubricant inlet port is formed in communication with a trapped volume pocket of the compressor (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]).  
Regarding claim 17, Jonsson et al. further shows wherein the trapped volume pocket is a compression chamber of the compressor (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process (thus the trapped volume pocket is part of a compression chamber of the compressor); see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]).  
Regarding claim 19, Jonsson et al. further shows wherein forming the lubricant inlet port includes forming the lubricant inlet port in a portion of a housing of the compressor (see compressor #22; at least lubricant inlet port #246 formed in the housing of compressor #22 immediately downstream of the guide vanes #44 of suction inlet #40 and upstream of the discharge outlet #42).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 2018/0073785: cited by Applicant) in view of Shaw et al. (US 4,335,582: cited by Applicant (cited by Examiner in parent)). 
Regarding claim 9, Jonsson et al. discloses a compressor for a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least vapor compression system #20; compressor #22), comprising: 
a suction inlet that receives a working fluid to be compressed (see at least inlet #40; paragraph [0045]); 
a compression mechanism fluidly connected to the suction inlet that compresses the working fluid (see at least paragraphs [0043]; [0045]); 
a discharge outlet fluidly connected to the compression mechanism that outputs the working fluid following compression by the compression mechanism (see at least discharge port #42; paragraph [0045]); and 
a lubricant inlet port disposed between the suction inlet and the discharge outlet at a location that is relatively closer to the suction inlet than to the discharge outlet (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42), 
the lubricant inlet port configured to fluidly connect the compressor to an evaporator by having an inlet end of a lubricant return line connected to the evaporator and outlet end of a lubricant return line connected to the lubricant inlet port (see at least line #242 fluidly connecting the liquid level in evaporator #88 (shown in the figures as #224 right hand side and discussed as port #244 in paragraph [0055]) to the lubricant inlet #246 of the compressor; see also paragraph [0055]), the lubricant inlet port being in fluid communication with a trapped volume pocket of the compression mechanism of the compressor (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045])
Jonsson et al. does not disclose the lubricant inlet port being in direct fluid communication with the trapped volume pocket of the compression mechanism of the compressor.
 Shaw et al. teaches another HVACR system wherein the compressor is screw compressor, the screw compressor including a compression mechanism and a lubricant inlet port being in direct fluid communication with the trapped volume pocket of the compression mechanism (see at least column 4, 33-35; oil injection port #58: Examiner notes that the rotor pocket of a screw compressor is a trapped volume pocket is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with the compressor is a screw compressor, the screw compressor including a compression mechanism and a lubricant inlet port being in direct fluid communication with the trapped volume pocket of the compression mechanism, as taught by Shaw et al., since the simple substitution of one known element (screw compressor taught by Shaw et al.) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the system.  
Jonsson et al. as modified by Shaw et al. further discloses such that as a volume of the trapped volume pocket expands, a pressure difference between the compressor and the evaporator induces a fluid flow of lubricant from the evaporator to the compressor (see at least Jonsson et al. paragraph [0055]: Examiner notes that, as discussed above, Jonsson et al. includes pressure lower than at the evaporator to induce fluid flow to the compressor; Examiner further notes that it is inherent to screw compressor that the pressure drops as the volume of the rotor pocket expands), and a pressure at the lubricant inlet port is relatively lower than a pressure in the evaporator to induce the fluid flow of lubricant to the compressor (see at least Jonsson et al. paragraph [0055]: Examiner notes that, as discussed above, Jonsson et al. includes pressure lower than at the evaporator to induce fluid flow to the compressor; Examiner further notes that it is inherent to screw compressor that the pressure drops as the volume of the rotor pocket expands). 
Regarding claim 10, Jonsson et al. further discloses wherein the lubricant inlet port is formed in a portion of a rotor housing of the compressor (see at least paragraphs [0043], [0045]: compressor #22 includes rotors, thus the port is formed in a rotor housing of compressor #22).  
Regarding claim 12, Jonsson et al. in view of Shaw et al. further discloses wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor (see rejection of claim 9, above).
Regarding claim 13, Jonsson et al. further discloses wherein the lubricant inlet port is further in communication with a bearing cavity of the compressor (see at least paragraph [0055]).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. as applied to claim 5 above, and further in view of Picouet (US 2003/0173155: cited by Applicant).
Regarding claim 7, Jonsson et al. does not disclose wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor.
Picouet teaches another HVACR wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor (see at least paragraph [0017]: Examiner notes that trapped volume pocket is a rotor pocket of a screw compressor is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor, as taught by Picouet, since the simple substitution of one known element (screw compressor taught by Picouet) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the system.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. as applied to claim 16 above, and further in view of Picouet (US 2003/0173155: cited by Applicant).
Regarding claim 18, Jonsson et al. does not disclose wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor.
Picouet teaches another HVACR compressor/method wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor (see at least paragraph [0017]: Examiner notes that trapped volume pocket is a rotor pocket of a screw compressor is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the compressor system/method of Jonsson et al. with wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor, as taught by Picouet, since the simple substitution of one known element (screw compressor taught by Picouet) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the compressor system.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763